295 F.2d 38
61-2 USTC  P 9741
Kathryn MEENAN, Appellant,v.Laurie W. TOMLINSON, District Director of Internal Revenue,Jacksonville, Florida, Appellee.
No. 18930.
United States Court of Appeals Fifth Circuit.
Oct. 24, 1961.

Appeal from the United States District Court for the Southern District of Florida; Joseph P. Lieb, Judge.
Henry J. Prominski, William G. Miller, Jr., and Miller & Tucker, Fort Lauderdale, Fla., for appellant.
Earl J. Silbert and A. F. Prescott, Attys., Lee A. Jackson, Dept. of Justice, Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., E. Coleman Madsen, U.S. Atty., Miami, Fla., Edward F. Boardman, U.S. Atty., Lavinia L. Redd, Asst. U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The appellant, as plaintiff in the district court, sought to enjoin the enforcement of a lien filed by the appellee as District Director of Internal Revenue.  The district court granted the appellee's motion to dismiss and this appeal is from the order of dismissal.  The allegations of the complaint are not such as bring it within the rule announced in Miller v. Standard Nut Margarine Co., 284 U.S. 498, 52 S.Ct. 260, 76 L.Ed. 422.  See McDonald v. Phinney, 5 Cir., 1961, 285 F.2d 121, and authorities there cited.

The judgment of the district court is

2
Affirmed.